The judgment herein will be affirmed, for the reasons stated in the Supreme Court by Mr. Justice Perskie.
We deem it necessary to say only that there was evidence tending to show that the infant plaintiff was upon the premises by invitation, and that there was a breach of the duty owing to him by the defendant under the circumstances.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, TRENCHARD, CASE, BODINE, DONGES, HEHER, VAN BUSKIRK, KAYS, HETFIELD, DEAR, WELLS, JJ. 12.
For reversal — None. *Page 398